EXHIBIT 99.1 B Communications Third Quarter Earnings Release Scheduled For November 8, 2012 Ramat-Gan, Israel October 31, 2012, B Communications Ltd. (NASDAQ/TASE: Bcom), today announced that it will release its Third quarter results on Thursday, November 8, 2012. About B Communications B Communications is a telecommunications-oriented holding company and its primary holding is its controlling interest in in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ). B Communications shares are traded on NASDAQ and the TASE under the symbol BCOM For more information, please visit the following Internet sites: www.igld.com; www.bcommunications.co.il; ir.bezeq.co.il www.eurocom.co.il; For further information, please contact: Idit Cohen – IR Manager idit@igld.com / Tel: +972-3-924-0000 Investor relations contacts: Mor Dagan - Investor Relations mor@km-ir.co.il / Tel: +972-3-516-7620
